UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7713



JOHN HENRY JOHNSON,

                                             Petitioner - Appellant,

          versus


JOSEPH M. BROOKS, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-00-777)


Submitted:   April 12, 2001                 Decided:   April 17, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Henry Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Johnson appeals the district court’s orders denying re-

lief on his 28 U.S.C. § 2241 (1994) petition and denying his motion

for reconsideration.   We have reviewed the record and the district

court’s orders and find no reversible error.   Accordingly, we af-

firm on the reasoning of the district court.    Johnson v. Brooks,

No. CA-00-777 (E.D. Va. Nov. 22 & Dec. 22, 2000).   We grant leave

to proceed in forma pauperis and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2